  Case 1:21-cv-00046-PLM-PJG ECF No. 1, PageID.1 Filed 01/15/21 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JUDY POWELL, an
individual,

             Plaintiff,                      Case No. 1:21-cv-____

vs.

PARKVIEW HILLS ENTERPRISES, INC., a
corporation, d/b/a PARKVIEW HILLS MANAGEMENT
COMPANY,

and

THE CLOISTERS CONDOMINIUM
ASSOCIATION, a nonprofit corporation,

and

GREATER KALAMAZOO ASSOCIATION OF
REALTORS, a nonprofit corporation,

                    Defendants.


William F. Piper (P38636)
William F. Piper, PLC.
Attorney for Plaintiff
1611 W. Centre Ave., Suite 209
Portage, MI 49024
(269) 321-5008
wpiper@wpiperlaw.com


                                    COMPLAINT

      The plaintiff Judy Powell, by and through her attorney William F. Piper, PLC.,

for her complaint, states as follows:

                          JURISDICTIONAL ALLEGATIONS


                                         1
 Case 1:21-cv-00046-PLM-PJG ECF No. 1, PageID.2 Filed 01/15/21 Page 2 of 6



      1.     The plaintiff Judy Powell is a person who is a resident of the City and

County of Kalamazoo, State of Michigan and she was at all times relevant to this

complaint.

      2.     The defendant Parkview Hills Enterprises, Inc., d/b/a Parkview Hills

Management Company, is a corporation that managed the Cloisters Condominium

Complex at all times relevant in this complaint.

      3.     The defendant The Cloisters Condominium Association is, upon

information and belief, a nonprofit corporation that did business in the County of

Kalamazoo at all times relevant to this complaint that represented the interests of

the owners of condominiums in The Cloisters.

      4.     The defendant Greater Kalamazoo Association of Realtors is a nonprofit

corporation that provided services to real estate sellers and realtors at all times

relevant to this complaint.

      5.     The plaintiff is an aggrieved person as defined by 42 U.S.C. §3607,

because the defendants, by their actions, discriminated and retaliated against her

because of her disabilities and because she had filed an administrative action of

discrimination against The Cloisters Condominium Associations as a result of its

refusal to build her a ramp and its delay in giving her permission to build a ramp.

      6.     This action is brought under the Fair Housing Act, which is Title VIII of

the Civil Rights Act of 1978, as amended by the Fair Housing Action of 1988, 42 USC

§ 3601 et seq.




                                          2
 Case 1:21-cv-00046-PLM-PJG ECF No. 1, PageID.3 Filed 01/15/21 Page 3 of 6



         7.    This court has jurisdiction under 28 U.S.C. §1331, 28 U.S.C. §1345, 42

U.S.C. § 3601, and 42 U.S.C. § 3613, and it has authority to grant declaratory and

injunctive relief under Fed. R. Civ. P. 57, 28 U.S.C. §2201 and 28 U.S.C. §2202.

         8.    Some claims in this lawsuit are brought under this court’s supplemental

jurisdiction to hear and decide state law claims arising out of the same transactions

and occurrences as the federal law claims.

                              COMMON ALLEGATIONS

         9.    The plaintiff restates and realleges as though fully set forth herein

paragraphs 1-8 of this complaint.

         10.   As a result of an accident involving chemical exposure, the plaintiff Judy

Powell has severe breathing problems, uses oxygen, and has difficulty walking and

climbing stairs.

         11.   In 2014 through 2019 Ms. Powell lived at The Cloisters, 114 Lanark

Court, Apt. C.

         12.   Because of her physical problems described above, Ms. Powell asked The

Cloisters Condominium Association permission to build her ramp, but the defendant

refused to do so.

         13.   The defendant The Cloisters Condominium Association also delayed in

giving permission to Ms. Powell to build a ramp.

         14.   As a result of the delay, Ms. Powell filed a complaint with the Michigan

Department of Civil Rights.

         15.   In late 2018, Ms. Powell attempted to sell her condominium referenced

above.

                                            3
 Case 1:21-cv-00046-PLM-PJG ECF No. 1, PageID.4 Filed 01/15/21 Page 4 of 6




      16.      The defendant Greater Kalamazoo Association of Realtors had a form

that had, at paragraph 7, a question that stated, “Is the Association involved in any

litigation, either as a Plaintiff or Defendant, or are any charges been brought against

the Association by any given person or by any agency?”

      17.      The defendant Parkview Hills Management Company and The Cloisters

Condominium Association answered by referencing Ms. Powell’s continuing

administrative litigation related to the delay in installing a ramp (Exhibit 1).

      18.      As a result of the information in the form and its aftermath, the buyer’s

loan was denied, and the sale of Ms. Powell’s condominium fell through, in the late

winter 2019 or early spring 2020.

      19.      Ms. Powell had to drop her administrative action in order to sell the

condominium.

      20.      As a result, Ms. Powell sold the condominium for $1,500.00 less than

what her original sale had been.

      21.      Furthermore, the new home that Ms. Powell purchased was $16,000.00

more than the one she would have purchased when her original condominium sale

had fallen through.

      22.      Ms. Powell also suffered and will continue to suffer emotional distress,

a loss of enjoyment of life, and other intangible damages, as a result of the actions set

forth above.

      COUNT I – VIOLATIONS OF THE FAIR HOUSING ACT



                                            4
 Case 1:21-cv-00046-PLM-PJG ECF No. 1, PageID.5 Filed 01/15/21 Page 5 of 6



      23.    The plaintiff restates and realleges as though fully set forth herein

paragraphs 1-22 of this complaint.

      24.    The defendants discriminated and retaliated against the plaintiff in the

ways set forth at length above, including, but not limited to, as follows:

      A.     Discriminating against Ms. Powell because of her handicap, contrary to

      42 U.S.C. §3604(f)(1).

      B.     Coercing, intimidating, threatening and interfering with Ms. Powell in

      her ability to sell her condominium by publicizing her administrative

      complaint, contrary to 42 U.S.C. §3617.

      25.    As a result of the discrimination and retaliatory conduct set forth above,

Ms. Powell has suffered and will continue to suffer the damages set forth above.

      WHEREFORE, the plaintiff requests a judgment and order against the

defendants declaring the defendants’ unlawful conduct unlawful; enjoining further

discriminatory and retaliatory conduct; awarding the plaintiff compensation for the

damages and injuries she has suffered and will continue to suffer in the future;

awarding the plaintiff punitive damages; and awarding the plaintiff interest, costs,

attorney’s fees and any other relief this Court deems fair and just.

      COUNT II – PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

      26.    The plaintiffs restates and realleges as though fully set forth herein

paragraphs 1-25 of this complaint.

      27.    The discriminatory and retaliatory conduct set forth above violates

various sections of the persons with Disabilities Civil Rights Act, including Article 5,



                                           5
 Case 1:21-cv-00046-PLM-PJG ECF No. 1, PageID.6 Filed 01/15/21 Page 6 of 6



Section 502, Article 5, Section 602, and Article 5, Section 605(b) (MCL 37.1502, MCL

37.1206 and MCL 37.1602).

      WHEREFORE, the plaintiff requests a judgment and order against the

defendant declaring the defendant’s unlawful conduct unlawful; enjoining further

discriminatory and retaliatory conduct; awarding the plaintiff compensation for

damages and injuries she has suffered and will continue to suffer in the future; and

awarding the plaintiff interest, costs, attorney’s fees and any other relief this Court

deems fair and just.



Dated: January 15, 2021                       William F. Piper, PLC.
                                              Attorney for Plaintiff


                                        By:  /s/ William F. Piper
                                             William F. Piper (P38636)
                                        BUSINESS ADDRESS:
                                             1611 W. Centre Ave., Suite 209
                                             Portage, MI 49024
                                             (269) 321-5008




                                          6
